Exhibit 10.1

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Sixth Amendment to Loan and Security Agreement (this “Sixth Amendment”)
made and entered into as of the 4th day of August, 2005, is by and among LASALLE
BANK NATIONAL ASSOCIATION, a national banking association (“LENDER”), having its
principal place of business at 135 South LaSalle Street, Chicago, Illinois
60603-4105, and VITA FOOD PRODUCTS, INC., a Nevada corporation, with its chief
executive office located at 2222 West Lake Street, Chicago, Illinois 60612
(“Vita Food”), VIRGINIA HONEY COMPANY, INC., a Virginia corporation, with its
chief executive office located at 2222 West Lake Street, Chicago, Illinois 60612
(“Virginia Honey”), THE HALIFAX GROUP, INC., a Georgia corporation, with its
chief executive office located at 2222 West Lake Street, Chicago, Illinois 60612
(“Halifax”), and VITA SPECIALTY FOODS, INC., a Delaware corporation, with its
chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612  (“Specialty Foods”) (Vita Food, Virginia Honey, Halifax and Specialty
Foods are individually a “Borrower” and collectively the “Borrowers”).

 

W I T N E S S E T H:

 

WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations (the “Financial Accommodations”) to Borrowers
pursuant to (a) that certain Loan and Security Agreement dated as of September
5, 2003, as amended by that certain First Amendment to Loan and Security
Agreement dated as of November 5, 2004, that certain Second Amendment to Loan
and Security Agreement dated as of December 21, 2004, that certain Third
Amendment to Loan and Security Agreement dated as of January 31, 2005, that
certain Fourth Amendment to Loan and Security Agreement dated as of April 4,
2005, and that certain Fifth Amendment to Loan and Security Agreement dated as
of  June 30, 2005, each by and among Lender and Borrowers (as further amended or
restated from time to time, the “Loan Agreement”), and (b) the other documents,
agreements and instruments referenced in the Loan Agreement or executed and
delivered pursuant thereto;

 

WHEREAS, Borrowers have requested that Lender, (i) temporarily increase the
maximum principal amount of the Revolving Loans from $8,500,000 to $9,500,000,
(ii) temporarily increase the amount of the Overadvance from $800,000 to
$1,750,000, and (iii) temporarily increase the inventory cap from $4,250,000 to
$5,000,000 (collectively the “Additional Financial Accommodations”); and

 

WHEREAS, Lender is willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this Sixth
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and Borrowers hereby agree as set forth in this Sixth
Amendment.

 

--------------------------------------------------------------------------------


 

I.              Definitions.

 

A.            Use of Defined Terms.  Except as expressly set forth in this Sixth
Amendment, all terms which have an initial capital letter where not required by
the rules of grammar are used herein as defined in the Loan Agreement.

 

B.            Amended Definitions.  Effective as of the date of this Sixth
Amendment, Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of “Borrowing Base”, “Maximum Revolving Loan”, “Overadvance” and
“Revolving Note” and substituting therefor the following, respectively:

 

“Borrowing Base”:  shall mean the total, without duplication, of the following:

 

(1) eighty percent (80%) of the face amount of all then existing Eligible
Accounts as set forth on the Borrowing Base Certificate delivered by Borrowers
to Lender from time to time, minus all finance charges and prompt payment,
volume and all other discounts, credits or allowances which may be taken by or
granted to Account Debtors,

 

(2) plus, without duplication, the lesser of (a) the sum of (I) sixty percent
(60%) of the Value of all then existing Eligible Inventory consisting of raw
materials and packaged goods, (II) twenty-five percent (25%) of the Value of all
then existing Eligible Inventory consisting of packaging inventory, and (III)
fifty percent (50%) of the Value of In-Transit Inventory; or (b) $5,000,000.00
from August 4, 2005, through December 30, 2005, and $4,500,000.00 from December
31, 2005, and at all times thereafter,

 

(3) plus the Overadvance,

 

(4) less all Letter of Credit Obligations.

 

“Maximum Revolving Loan”: shall mean (1) from August 4, 2005, through August 30,
2005, an amount equal to Nine Million Five Hundred Thousand and no/100 Dollars
($9,500,000.00), and (2) from August 31, 2005, and at all times thereafter, an
amount equal to Nine Million and no/100 Dollars ($9,000,000.00).

 

“Overadvance”: shall mean an amount equal to (1) One Million Seven Hundred Fifty
Thousand and no/100 Dollars ($1,750,000.00) from August 4, 2005, through August
30, 2005, and (2) zero Dollars ($0) from August 31, 2005, and at all times
thereafter.

 

“Revolving Note”: shall mean that certain Revolving Note dated as of August 4,
2005, executed and delivered by Borrowers to Lender in a maximum aggregate
principal amount not to exceed $9,500,000.00, as amended, renewed, restated or
replaced from time to time.

 

II.            Conditions Precedent. Lender’s obligation to provide the
Additional Financial Accommodations to Borrowers is subject to the full and
timely performance of the following

 

2

--------------------------------------------------------------------------------


 

covenants prior to or contemporaneously with the execution of this Sixth
Amendment:

 

A.            Borrowers executing and delivering, or causing to be executed and
delivered to Lender, the following documents, each of which shall be in form and
substance acceptable to Lender:

 

(i)            An original Revolving Note of even date herewith executed by the
Borrowers to Lender;

 

(ii)           An original Secretary’s Certificate of even date herewith
executed by the Secretary of each Borrower to Lender; and

 

(iii)          such other agreements, documents and instruments as Lender may
reasonably request;

 

B.            No Unmatured Event of Default or Event of Default exists under the
Loan Agreement, as amended by this Sixth Amendment, or the Other Agreements;

 

C.            No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Lender prior to the date of hereof shall
be pending or known to be threatened against Borrowers and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Lender is likely to materially or adversely affect the financial
position or business of any Borrower or the capability of any Borrower to pay
its obligations and liabilities to Lender; and

 

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of each
Borrower’s most recently delivered financial statements to Lender.

 

III.           Conflict.  If, and to the extent, the terms and provisions of
this Sixth Amendment contradict or conflict with the terms and provisions of the
Loan Agreement, the terms and provisions of this Sixth Amendment shall govern
and control; provided, however, to the extent the terms and provisions of this
Sixth Amendment do not contradict or conflict with the terms and provisions of
the Loan Agreement, the Loan Agreement, as amended by this Sixth Amendment,
shall remain in and have its intended full force and effect, and Lender and
Borrowers hereby affirm, confirm and ratify the same.

 

IV.           Severability.  Wherever possible, each provision of this Sixth
Amendment shall be interpreted in such manner as to be valid and enforceable
under applicable law, but if any provision of this Sixth Amendment is held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this Sixth Amendment, the balance of which shall
remain in and have its intended full force and effect.  Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision shall be deemed to be modified so as to be valid and
enforceable to the maximum extent permitted by law.

 

3

--------------------------------------------------------------------------------


 

V.            Reaffirmation.  Borrowers hereby reaffirm and remake all of the
representations, warranties, covenants, duties, obligations and liabilities
contained in the Loan Agreement, as amended hereby.

 

VI.           Fees, Costs and Expenses.  Borrowers agree to pay, upon demand,
all fees, costs and expenses of Lender, including, but not limited to,
reasonable attorneys’ fees, in connection with the preparation, execution,
delivery and administration of this Sixth Amendment and the other agreements,
documents and instruments executed and delivered in connection herewith or
pursuant hereto.

 

VII.          Choice of Law.  This Sixth Amendment has been delivered and
accepted in Chicago, Illinois, and shall be governed by and construed in
accordance with the laws of the State of Illinois, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law as to all
matters, including matters of validity, construction, effect, performance and
remedies.

 

VIII.        Counterpart.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

IX.           Waiver of Jury Trial.  BORROWERS AND LENDER EACH HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO TRIAL BY JURY.

 

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrowers have caused this Sixth Amendment to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

LASALLE BANK NATIONAL ASSOCIATION,

 

VITA FOOD PRODUCTS, INC.,

a national banking association

 

a Nevada corporation

 

 

 

 

 

 

By:

/s/ K. Joseph Angel, Jr.

 

 

By:

/s/ Stephen D. Rubin

 

Name:

K. Joseph Angel, Jr.

 

 

Name:

Stephen D. Rubin

 

Title:

Assistant Vice President

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

VIRGINIA HONEY COMPANY, INC.,

 

 

a Virginia corporation

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

 

Name:

Clifford Bolen

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

THE HALIFAX GROUP, INC.,

 

 

a Georgia corporation

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

 

Name:

Clifford Bolen

 

 

 

Title:

Treasurer & Secretary

 

 

 

 

 

 

 

 

 

VITA SPECIALTY FOODS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

 

Name:

Clifford Bolen

 

 

 

Title:

Assistant Secretary

 

 

5

--------------------------------------------------------------------------------